        Case 2:16-cv-00287-cr Document 308-3 Filed 08/28/20 Page 1 of 1




                                 UNITED STATES DISTRICT COURT
                                 FOR THE DISTRICT OF VERMONT


 STITTS, et al.,
                   Plaintiffs,
 V.                                                   No. 2:16-cv-00287-cr

 DAIRY FARMERS OF AMERICA, INC., et
 al.,
                   Defendants.




                                       [PROPOSED) ORDER

       AND NOW, this _ _ day of _ _ _ _ , 2020, upon consideration of the Motion for Admission

Pro Hae Vice of David L. Johnson in the above-captioned matter, it is hereby ORDERED that said motion

is GRANTED.



                                              BY THE COURT:




                                              Christina Reiss, District Judge
                                              United States District Court
